UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7986


JOSE MISSOURI,

                 Petitioner – Appellant,

          v.

RONALD BECKWITH,

                 Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:08-cv-02878-SB)


Submitted:   February 25, 2010             Decided:   March 4, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jose Missouri, Appellant Pro Se.     Donald John Zelenka, Deputy
Assistant Attorney General; William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose   Missouri    seeks      to    appeal       the   district         court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate         of    appealability.               See     28      U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue    absent       “a   substantial           showing    of    the        denial     of      a

constitutional        right.”         28    U.S.C.       § 2253(c)(2)          (2006).         A

prisoner       satisfies       this        standard        by    demonstrating              that

reasonable       jurists      would       find    that     any    assessment           of     the

constitutional        claims    by    the    district       court       is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We

have     independently        reviewed       the     record       and        conclude       that

Missouri has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense       with    oral    argument          because    the       facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                             2